Citation Nr: 0209707	
Decision Date: 08/12/02    Archive Date: 08/21/02

DOCKET NO.  99-00 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from April 1984 to August 
1997.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado (RO) which denied the benefit sought on 
appeal.  The veteran's claims file was subsequently 
transferred to the RO in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  There is no medical evidence of bilateral hearing loss 
recognizable for VA purposes. 


CONCLUSION OF LAW

Bilateral hearing loss was neither incurred in nor aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-
32 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 
3.385 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45, 630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

First, the VA has a duty under the VCAA to notify the veteran 
and his representative of any information and evidence needed 
to substantiate and complete his claim.  The rating 
decisions, the statement of the case, and the supplemental 
statements of the case issued in connection with the 
veteran's appeal, as well as additional correspondence to the 
veteran, have notified him of the evidence considered, the 
pertinent laws and regulations, and the reason that his claim 
was denied.  Under the circumstances, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.

Second, the VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records and VA medical 
records have been obtained.  In addition, pursuant to a March 
2001 Board remand, the veteran was provided an opportunity to 
submit additional evidence regarding his bilateral hearing 
loss and an opportunity for a VA examination.  However, the 
appellant failed to submit any additional information and did 
not report for his VA examination as scheduled.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist 
is not always a one-way street.  If a veteran wants help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.").   The veteran and his 
representative have not made the Board aware of any 
additional evidence that should be obtained prior to 
appellate review, and the Board is satisfied that the 
requirements under the VCAA have been met.  As such, the 
Board finds that the duty to assist was satisfied and the 
case is ready for appellate review.  See Bernard v. Brown, 4 
Vet. App. 384, 392-394 (1993).  See also VAOPGCPREC 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747) (1992). 

The veteran claims entitlement to service connection for 
bilateral hearing loss.  A veteran is entitled to service 
connection for a disability resulting from a disease or 
injury incurred in or aggravated in the line of duty while in 
the active military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).  The mere fact of an in-service injury is not enough; 
there must be evidence of a chronic disability resulting from 
that injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303 (b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

The evidence of record consists of the veteran's service 
medical records and VA medical records.

According to the veteran's May 1983 Report of Medical History 
for enlistment, he denied experiencing hearing loss and ear, 
nose, or throat trouble.  A contemporaneous Report of Medical 
Examination shows that examination of the veteran's ears and 
eardrums was normal.  Audiometric testing showed right ear 
pure-tone thresholds of 10 decibels at 500 Hertz, 5 decibels 
at 1000, 2000, and 3000 Hertz, zero (0) decibels at 4000 
Hertz, and 5 at 6000 Hertz.  Left ear pure-tone thresholds 
were 20 decibels at 500 Hertz, 15 decibels at 1000 Hertz, 5 
decibels at 2000 Hertz, zero (0) decibels at 3000 Hertz, 10 
decibels at 4000 Hertz, and 5 decibels at 6000 Hertz.

Service medical records also show that the veteran received 
audiograms in April 1984 and October 1984.  According to the 
report, in April 1984, the veteran had right ear pure-tone 
thresholds of 10 decibels at 500 Hertz, 5 decibels at 1000 
Hertz, -10 decibels at 2000 Hertz, zero (0) decibels at 3000 
Hertz, and 5 decibels at 4000 and 6000 Hertz.  Left ear pure-
tone thresholds were 15 decibels at 500 and 1000 Hertz, zero 
(0) decibels at 2000 and 3000 Hertz, 10 decibels at 4000 
Hertz, and 5 decibels at 6000 Hertz.  In October 1984, he had 
right ear pure-tone thresholds of 25 decibels at 500 Hertz, 
15 decibels at 1000, 2000, and 3000 Hertz, 20 decibels at 
4000 Hertz, and 15 decibels at 6000 Hertz.  Left ear pure-
tone thresholds were 35 decibels at 500 Hertz, 25 decibels at 
1000 Hertz, 10 decibels at 2000 Hertz, 5 decibels at 3000 
Hertz, 25 decibels at 4000 Hertz, and 10 decibels at 6000 
Hertz.

A November 1985 audiogram shows right ear pure-tone 
thresholds of 10 decibels at 500 Hertz, 15 decibels at 1000 
Hertz, zero (0) decibels at 2000 Hertz, 5 decibels at 3000 
Hertz, and 10 decibels at 4000 and 6000 Hertz.  Left ear 
pure-tone thresholds were 20 decibels at 500 and 1000 Hertz, 
5 decibels at 2000 Hertz, 10 decibels at 3000 Hertz, 20 
decibels at 4000 Hertz, and 10 decibels at 6000 Hertz.

In November 1986, an audiogram indicated right ear pure-tone 
thresholds of 20 decibels at 500 and 1000 Hertz, 15 decibels 
at 2000, 3000, and 4000 Hertz, and 20 decibels at 6000 Hertz.  
Left ear pure-tone thresholds were 30 decibels at 500 Hertz, 
25/30 decibels at 1000 Hertz, 15 decibels at 2000 Hertz, 5 
decibels at 3000 Hertz, 15 decibels at 4000 Hertz, and 20 
decibels at 6000 Hertz.

A February 1987 Report of Medical Examination indicates that 
examination of the veteran's ears and eardrums was normal.  
Audiometric testing showed right ear pure-tone thresholds of 
15 decibels at 500 and 1000 Hertz, 10 decibels at 2000 Hertz, 
5 decibels at 3000 Hertz, zero (0) at 4000 Hertz, and 15 at 
6000 Hertz.  Left ear pure-tone thresholds were 20 decibels 
at 500 Hertz, 20 decibels at 1000 Hertz, 5 decibels at 2000 
Hertz, zero (0) decibels at 3000 Hertz, 10 decibels at 4000 
Hertz, and 5 decibels at 6000 Hertz.

A June 1988 audiogram states that the veteran had right ear 
pure-tone thresholds of 10 decibels at 500 and 1000 Hertz, 5 
decibels at 2000 Hertz, zero (0) decibels at 3000 Hertz, 5 
decibels at 4000 Hertz, and 5 decibels at 6000 Hertz.  Left 
ear pure-tone thresholds were 20 decibels at 500 Hertz, 15 
decibels at 1000 Hertz, 5 decibels at 2000 Hertz, zero (0) 
decibels at 3000 Hertz, 15 decibels at 4000 Hertz, and 5 
decibels at 6000 Hertz.  A June 1988 physical examination 
showed clear and mobile tympanic membranes and air conduction 
thresholds were well within normal limits.

In December 1990, the veteran denied having a ruptured 
eardrum, but reported defective hearing.  The examining 
provider noted that the veteran's hearing would be tested, 
but that defective hearing was doubtful.  

A February 1991 Report of Medical History states that the 
veteran reported experiencing hearing loss, but denied 
experiencing ear, nose, or throat trouble.  He also stated 
that he was "in good health."  The examining provider noted 
that the veteran reported that he had to "retake hearing 
tests," but had no complaints of decreased hearing or 
tinnitus.  The accompanying Report of Medical Examination 
shows that the veteran's ears and eardrums were clinically 
normal.  Audiometric testing showed right ear pure-tone 
thresholds of 10 decibels at 500 and 1000 Hertz, 5 decibels 
at 2000, 3000, and 4000 Hertz, and 25 decibels at 6000 Hertz.  
Left ear pure-tone thresholds were 20 decibels at 500 and 
1000 Hertz, 5 decibels at 2000 Hertz, -5 decibels at 3000 
Hertz, and 15 decibels at 4000 and 6000 Hertz.

A February 1992 service medical record shows that the veteran 
complained of congestion for 2 weeks, but denied having a 
temperature, nausea and vomiting, headaches, tinnitus, and 
vertigo.  He also complained of a sore throat, followed by 
left ear symptoms.  Examination was negative for erythematous 
right air conduction, pustules, and exudate.  Tympanic 
membranes were flat and non-mobile.   The diagnosis was early 
otitis media.

The veteran's October 1992 Report of Medical History shows 
that the veteran denied experiencing ear, nose, or throat 
trouble and hearing loss. According to the Report of Medical 
Examination, audiometric testing showed right ear pure-tone 
thresholds of 10 decibels at 500, 1000, and 2000 Hertz, zero 
(0) decibels at 3000 Hertz, 5 decibels at 4000 Hertz, and 20 
decibels at 6000 Hertz.  Left ear pure-tone thresholds were 
20 decibels at 500 and 1000 Hertz, 10 decibels at 2000 Hertz, 
-5 decibels at 3000 Hertz, and 15 decibels at 4000 and 6000 
Hertz.

The veteran received another audiogram in July 1995.  
According to the report, the veteran had right ear pure-tone 
thresholds of 20 decibels at 500 Hertz, 15 decibels at 1000 
and 2000 Hertz, 10 decibels at 3000 Hertz, and 15 decibels at 
4000 and 6000 Hertz.  Left ear pure-tone thresholds were 25 
decibels at 500 Hertz, 30 decibels at 1000 Hertz, 10 decibels 
at 2000 Hertz, 5 decibels at 3000 Hertz, 20 decibels at 4000 
Hertz, and 10 decibels at 6000 Hertz.

A September 1996 audiogram indicates that the veteran had 
right ear pure-tone thresholds of 15 decibels at 500 Hertz, 
10 decibels at 1000, 2000, and 3000 Hertz, 5 decibels at 4000 
Hertz, and 20 decibels at 6000 Hertz.  Left ear pure-tone 
thresholds were 20 decibels at 500 Hertz, 25 decibels at 1000 
Hertz, 15 decibels at 2000 Hertz, 5 decibels at 3000 Hertz, 
and 20 decibels at 4000 and 6000 Hertz.

An October 1996 Notice of Significant Threshold Shift 
indicates that the veteran was told that he had a 
"deterioration in [his] hearing sensitivity," which may 
have resulted from hazardous noise exposure.  An October 1996 
treatment note shows that the veteran reported that he did 
not experience difficulty understanding speech or tinnitus.  
The examining provider noted that a review of the veteran's 
audiograms showed hearing within normal limits, with a 
significant threshold shift, bilaterally.  Tympanograms were 
normal.  The examining provider also recommended annual 
audiograms.

A February 1997 audiogram indicates that the veteran had 
right ear pure-tone thresholds of 15 decibels at 500 Hertz, 
10 decibels at 1000 Hertz, 5 decibels at 2000 Hertz, 5 
decibels at 3000 Hertz, 10 decibels at 4000 Hertz, and 25 
decibels at 6000 Hertz.  His left ear pure-tone thresholds 
were 25 decibels at 500 and 1000 Hertz, 10 decibels at 2000 
Hertz, zero (0) decibels at 3000 Hertz, 15 decibels at 4000 
Hertz, and 20 decibels at 6000 Hertz.

The veteran's June 1997 Report of Medical History for 
purposes of separation indicates that the veteran denied 
experiencing problems with his ears, nose, and throat, but 
reported experiencing hearing loss following a "threshold 
shift" noted in a hearing test.  The June 1997 Report of 
Medical Examination shows that clinical evaluation of the 
veteran's ears and eardrums was normal.  Audiometric testing 
showed right ear pure-tone thresholds of 15 decibels at 500 
Hertz, 10 decibels at 1000 Hertz, 5 decibels at 2000 Hertz, 
10 decibels at 3000 and 4000 Hertz, and 20 decibels at 6000 
Hertz.  Left ear pure-tone thresholds were 25 decibels at 500 
and 1000 Hertz, 15 decibels at 2000 Hertz, zero (0) decibels 
at 3000 Hertz, 20 decibels at 4000 Hertz, and 15 decibels at 
6000 Hertz.

VA medical records dated November and December 1998 are of 
record.  However, these records are negative for any 
complaints, treatment, or diagnoses related to the veteran's 
hearing. 

As mentioned earlier, the veteran claims entitlement to 
service connection for bilateral hearing loss.  An award of 
service connection requires that the veteran incur a disease 
or disability during service.  See 38 U.S.C.A. § 1110, 1131.  
Based on the foregoing medical evidence and the entire 
record, the Board finds that the preponderance of the 
evidence is against a claim for service connection for 
bilateral hearing loss.  The Board acknowledges that the 
veteran's service medical records indicate that the veteran 
experienced a significant threshold shift, auditory 
thresholds above 25 during some audiograms, and hazardous 
noise exposure.  However, in order to consider the veteran's 
hearing impaired, he must meet the requirements of 38 C.F.R. 
§ 3.385.  Under 38 C.F.R. § 3.385, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See also Hensley v. Brown, 5 Vet. App. 155, 159 
(1993) ("[§ 3.385] operates to establish when a measured 
hearing loss is . . . a 'disability' for which compensation 
may be paid, provided that the requirements for service 
connection are otherwise met . . . .").  A review of the 
veteran's service medical records does not indicate that the 
veteran has auditory thresholds of at least 40 decibels or 
consistent auditory thresholds of at least 26 decibels in 
three frequencies during any of his audiograms.  Moreover, as 
the veteran failed to report for his VA examination and has 
not submitted recent medical evidence regarding his hearing, 
there is no evidence any current hearing loss, and "[i]n the 
absence of proof of a present disability there can be no 
valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1998).  See also 38 C.F.R. § 3.303(a) (service 
connection requires that the facts "affirmatively [show] 
inception or aggravation . . . .").  Accordingly, the Board 
finds that the veteran is not entitled to service connection 
for bilateral hearing loss.

Therefore, the Board finds that the preponderance of the 
evidence weighs against the veteran's claim of service 
connection for bilateral hearing loss.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the veteran, the 
provisions of 38 U.S.C.A. § 5107(b), as amended, are not 
applicable, and the appeal is denied.


ORDER

Service connection for bilateral hearing loss is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

